Citation Nr: 0931769	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-37 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 23, 2001 
for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the 
Veteran requested a videoconference Board hearing which has 
not been scheduled.  Accordingly, this matter is not ready 
for appellate disposition.

The Veteran filed his formal appeal for an initial, increased 
rating for PTSD in October 2004.  At that time, the Veteran 
stated that he wanted a Travel Board hearing.  In a November 
2004 Hearing Election Form, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  By letter dated 
in December 2004, the Veteran's representative indicated that 
the Veteran would accept a VA examination in lieu of a 
personal hearing and he withdrew his hearing request.  In 
February 2005, the Veteran filed another VA Form 9 indicating 
that he did not want to have a Board hearing.  In May 2006, 
the RO granted an increased evaluation to 50 percent for the 
Veteran's service-connected PTSD effective from April 23, 
2001.  The Veteran filed another VA Form 9 in September 2006.  
In a supplemental statement of the case the RO included the 
issue of entitlement to an earlier effective date for the 
award of service-connection for PTSD for the first time, 
noting that the Veteran had included this issue in his 
September 2003 notice of disagreement.  The Veteran then 
filed another VA Form 9 in January 2005 in which he requested 
to appear at a Travel Board hearing.  In January 2007, a 
letter was mailed to the Veteran acknowledging his pending 
hearing request.  In a Hearing Election Form dated in March 
2007, the Veteran requested a Board videoconference hearing; 
in a March 2007 attachment, the Veteran requested that the 
hearing be conducted at the Kansas City VA medical facility 
as access to their videoconference facility had purportedly 
recently been granted.  A deferred rating decision, dated 
October 30, 2007, noted that the Veteran submitted additional 
evidence in support of his PTSD claims, and that a hearing 
should be scheduled following all necessary development.  
There is no indication in the record that this was 
accomplished.   

However, there is no record that his subsequent hearing 
request, regarding his claims for entitlement to an increased 
rating and an earlier effective date for service connection, 
have been withdrawn.  Although the Veteran waived the 60-day 
period to submit additional evidence following the issuance 
of a supplemental statement of the case (SSOC) in January 
2008, the record contains no withdrawal of his hearing 
request.  As there is no indication in the record that the 
Board hearing request has been withdrawn, the Veteran's 
claims must be remanded.

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge.  The Veteran has requested 
that this hearing be scheduled at the 
Kansas City, Missouri VA medical 
facility, per the Veteran's March 2007 
request.  If this is not feasible, the 
videoconference hearing should be 
scheduled at the St. Louis VARO.   The 
Veteran and his representative should be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

